Citation Nr: 0636955	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for acquired bilateral 
flat feet (pes planus).

2.  Entitlement to service connection for osteoarthritis of 
the bilateral hands, hips, shoulders, knees, and lumbar 
spine, claimed as secondary to the bilateral flat feet.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
December 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
acquired bilateral flat feet, hearing loss, and tinnitus; and 
denied service connection, claimed on a secondary basis, for 
osteoarthritis of the bilateral hands, hips, shoulders, 
knees, and the lumbar spine.


FINDINGS OF FACT

1.  Third degree bilateral pes planus was noted at entry into 
service, and pes planus did not increase in severity during 
service beyond the natural progression of the disease.

2.  The veteran's osteoarthritis of the hands, shoulders, 
hips, knees and lumbar spine, if any, is neither related to 
service, or to the veteran's bilateral pes planus; and it is 
more likely due to the aging process.

3.  The medical evidence of record does not demonstrate that 
hearing loss and/or tinnitus, if any, are related to service 
on any basis.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted service; it was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006); 
VAOPGCPREC 3-03 (July 16, 2003).

2.  Osteoarthritis of the hands, shoulders, hips, knees and 
lumbar spine, if any, was not incurred in or aggravated by 
service, it may not be presumed to have been incurred 
therein, and it is not due to, or the result of, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2006).

3.  Hearing loss and/or tinnitus were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

June 2003 and February 2005 letters from the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2004 statement of the case (SOC) and August 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and the 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied , no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

II.  Service Connection

The veteran asserts that service connection is warranted for 
bilateral pes planus, and claims that his osteoarthritis of 
the hands, shoulders, hips, knees and lumbar spine are 
secondary to the pes planus.  The veteran also asserts that 
service connection is warranted for bilateral hearing loss 
and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104c.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A review of the veteran's service medical records reveals 
that the veteran was diagnosed with bilateral flat feet prior 
to service.  Specifically, the veteran's September 1951 
induction examination noted a third degree bilateral pes 
planus, asymptomatic.  

The following month, in October 1951, the veteran was treated 
for complaints of pain in both feet, of three to four years 
duration.  On examination, the veteran had pronation of both 
feet, which was a congenital type of flat foot with some 
acquired flat foot imposed.  He had marked limitation of the 
metatarsal phalangeal joint of both feet, marked limitation 
of the IP joint, left hallux and complete loss of motion of 
the IP joint of the right hallux.  A review of x-rays 
revealed a bony overgrowth of the postero-lateral aspect of 
the right lower femur, which was probably an osteochondroma.  
X-rays of the feet revealed old fractures on the medial 
aspect of the distal end of the proximal phalanx of both 
great toes.  There was considerable degenerative arthritis 
about the distal interphalangeal joints of both great toes.  
X-rays of the knees revealed a soft tissue swelling about 
both knees.  No bony abnormality of either knee was 
recognized.  As a result of the veteran's flat feet and 
degenerative processes in the interphalangeal joints of the 
great toes with almost complete loss of motion, the examiner 
recommended that the veteran be separated from service; 
however, the examiner did not feel that the veteran's 
disability was aggravated by the two months of service.  

A November 1951 final summary of a medical board report noted 
diagnoses of:  (1) degenerative joint disease, multiple, due 
to unknown cause, manifested by complaint of difficulty 
bending toes and aching during severe physical exertion, with 
marked limitation of motion of each big toe, and confirmation 
by x-ray of degenerative arthritis of the big toes; (2) third 
degree congenital bilateral flat feet with acquired flat foot 
imposed, manifested by complaint of pain in feet for three 
years; and (3) osteochondroma, right femur, lower third 
(noncontributory to disability).  It was explicitly indicated 
that the veteran's arthritic type degenerative joint disease 
and third degree flat feet were not incurred in the line of 
duty, that they existed prior to service, and that they were 
not permanently aggravated by active duty.  

The veteran's December 1951 separation examination noted that 
the veteran's third degree bilateral pes planus was 
symptomatic.  

There were no complaints, findings, or diagnoses of hearing 
loss or tinnitus during service or on the veteran's discharge 
examination report.  

The veteran has neither submitted nor identified any medical 
treatment records showing current treatment for arthritis, 
flat feet, hearing loss or tinnitus.  Nevertheless, the 
veteran was afforded a VA examination of the feet, knees and 
hips, in light of the findings in the service medical 
records, as noted above.  

The March 2005 VA examination report reveals that the veteran 
continues to have a pes planus condition with pain in both 
feet associated with stiffness and weakness.  The veteran did 
not use any assistive devices for walking, and he denied a 
history of medical treatment for his flat feet.  
Additionally, the veteran complained of pain in the hips, 
knees and back.  The back pain reportedly began 20 years 
prior.  Examination of the hips, knees and back revealed 
minimal, if any, limitation of motion of these joints.  There 
was some crepitus noted in the knees; however, ligaments were 
stable.  With regard to the feet, the veteran presented 
evidence of ankylosis of the right big toe with tenderness in 
the right bunion area in the first metatarsal.  Hallux valgus 
of the left foot was noted, with an angulation of 10 degrees.  
There was minimal tenderness in the right big toe on motion, 
but there was limitation of motion of 10 degrees.  The 
veteran had a normal gait.  There was no evidence of any 
functional limitation on standing and walking.  There was no 
evidence of calluses.  The examiner reviewed the veteran's 
claims file and concluded that the veteran's flat feet 
condition was not aggravated by military service; but rather, 
the examiner opined that the present flat feet condition was 
due to the normal progression for the disease process.  
Additionally, the examiner opined that the veteran's hips, 
lumbar spine and knee conditions were not caused by or a 
result of his flat feet; rather, they were mostly related to 
degenerative joint disease, which was a normal progression 
for his age, and not caused by the flat foot condition.  

Thus, the medical evidence of record weighs against the 
veteran's claims of service connection for bilateral flat 
feet and osteoarthritis of the hands, shoulders, knees, hips 
and back.  The record shows, by clear and unmistakable 
evidence, that the veteran had pre-existing bilateral pes 
planus upon entry into service.  Additionally, the veteran 
was discharged from service only two months after entry, with 
a clear indication that the veteran's pre-existing pes planus 
was not aggravated by service.  Furthermore, the VA examiner 
in March 2005 opined that the veteran's pre-existing pes 
planus was not aggravated by service and his current 
osteoarthritis of multiple joints was likely due to the aging 
process, and not the pes planus.  There is no opinion to the 
contrary.  

With regard to the veteran's claims of service connection for 
hearing loss and tinnitus, the evidence of record does not 
show hearing loss or tinnitus during service, or currently.  
The Board is mindful that the veteran has requested that he 
be afforded a VA examination for the purpose of diagnosing 
these conditions.  However, in light of the fact that there 
is no evidence of in-service hearing loss and/or tinnitus, no 
evidence of excessive noise exposure, and no current medical 
evidence showing treatment for, or diagnosis of, hearing loss 
and/or tinnitus, VA is under no obligation to provide the 
veteran with such an examination.  VA's duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In the present case, the veteran 
was requested to submit evidence of current disability, and 
he has failed to do so.  VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  Based on the 
above discussion, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i) 
(2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As such, there is no evidence of record, other than the 
appellant's contentions, that his current osteoarthritis of 
the hands, hips, shoulders, and back, if any, is related to 
any disease or injury incurred in or aggravated by service.  
Likewise, there is no evidence of record, other than the 
appellant's contentions, that he has hearing loss and/or 
tinnitus that is related to service.  Finally, there is no 
evidence of record, other than the appellant's contentions, 
that his pre-existing bilateral pes planus was aggravated 
during his brief period of active duty.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on these issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for bilateral pes planus, osteoarthritis 
of the hips, shoulders, knees, hands, and back, as well as 
bilateral hearing loss and tinnitus.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

ORDER

Service connection for bilateral pes planus is denied.  

Service connection for osteoarthritis of the bilateral hands, 
hips, shoulders, knees, and lumbar spine, claimed as 
secondary to the bilateral flat feet, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


